Citation Nr: 1700104	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-39 689	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to April 11, 2013 and in excess of 50 percent from April 13, 2013 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, a rating decision was issued by the VA Evidence Intake Center in Newnan, Georgia which increased the disability evaluation for the Veteran's service-connected PTSD to 50 percent disabling, effective April 11, 2013.


FINDING OF FACT

In September 2016, prior to the promulgation of a Board decision, the Veteran's authorized representative submitted correspondence indicating the Veteran wished to withdraw from appellate review his claims for increased evaluations for service-connected PTSD, bilateral hearing loss, and tinnitus, and his claim for entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative submitted correspondence in September 2016 indicating the Veteran wished to withdraw from appellate review his claims for increased evaluations for PTSD, bilateral hearing loss and tinnitus, and his claim for entitlement to TDIU.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
KRISTI L. GUNN
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


